Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant's submission dated 5/2/22 has been entered. 
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
In line 12 of claim 1, DELETE "and has" and INSERT __having__. 
In line 13 of claim 1, INSERT __-shaped plate__ after "the U".
Allowable Subject Matter
Claims 1-8 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 requires, inter alia, an attachment device for an aircraft landing guidance flashing light comprising a light emitting portion fixing plate that is a U-shaped plate, having a convex portion having a substantially arc shape at a center on the bottom side of the U-shaped plate, and a recess adjacent to the convex portion, wherein the outer surface of first and second ends of the light emitting portion fixing plate is fixed to the inner surfaces of the upper part of first and second attachment arms, wherein the light emitting portion fixing plate is supported by the first and second attachment arms such that the angle of the flashing light is at a predetermined angle in a state where the flashing light is fixed to the light emitting portion fixing plate, wherein the aircraft landing guidance flashing light comprises a connection portion, and wherein the connection portion is disposed on a back surface of the flashing light extended in a direction opposite to the light emitting direction of the flashing light, and the back surface of the flashing light is fixed to the light emitting portion fixing plate such that the connection portion is detachably housed in a recess at the center of the light emitting portion fixing plate.
The prior art, taken as a whole or in combination, fails to teach the aforementioned limitation, as specifically called for in the claimed combination, nor would it be obvious to modify those references to include such limitation.
Dependent claims 2-8 are allowed at least for their dependencies on allowable independent claim 1. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Arman B. Fallahkhair whose telephone number is 571-272-7950. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant may contact the examiner by phone, email at arman.fallahkhair@uspto.gov or the USPTO Automated Interview Request at uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Raj Chakraborty, can be reached via email rajarshi.chakraborty@uspto.gov or by phone 571-272-7242.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ARMAN B FALLAHKHAIR/Examiner, Art Unit 2875